DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 14, 2022.  As directed by the amendment: claim 16 has been amended, claims 1-15, 18-19 and 36-37 have been cancelled, and no claims have been added.  Thus, claims 16-17 and 20-35 are presently pending in this application.  Claims 20-26 are withdrawn.  Applicant’s amendments are sufficient to overcome the §112(a) rejections of the previous action.
Drawings
Applicant’s replacement sheets received January 14, 2022 for Fig. 1a, 1b, 1c, 2a and 2b are sufficient to overcome the drawing objection of the previous action.
Claim Interpretation
Examiner maintains the claim interpretations set forth in the previous action with regard to the mechanical audible indication source and mechanical tactile indication source.
Response to Arguments
Applicant’s arguments, see Remarks, filed January 14, 2022, with respect to newly amended claim 16 have been fully considered and are persuasive.  The rejection of newly amended claim 16 and claims depending from newly amended claim 16 has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 20-26 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-26 directed to Groups II-IV non-elected without traverse.  Accordingly, claims 20-26 have been cancelled.

Allowable Subject Matter
Claims 16-17 and 27-35 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed communication device. 
The closest prior art is Miller et al. (Miller), US 2008/0188813 A1.
Regarding claim 16, Miller fails to teach among all the limitations or render obvious a communication device as claimed, which includes a non-rotating wall .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783